 NOI'IN(iHtAM R:SIALIRANI'E. E. Sousa, Inc. d/b/a Nottingham Restaurant andHotel and Restaurant Employees and BartendersUnion, Local 28, AFL-CIO. C'ase 32 ('A 241 (for-merlv 20-CA 13026)July 19, 1979DECISION AND ORDERBY CItiARNIAN FANNING ANt) MI MlbI RS JI NKINSANI) MURPIYUpon a charge filed on June 17, 1977.1 hb Hoteland Restaurant Employees and Bartenders Union.Local 28. AFL CIO. herein called the Union. andduly served on E. E. Sousa, Inc., d/h/a NottinghamRestaurant, herein called Respondent, the GeneralCounsel of the National Labor Relations Board. bythe Regional Director for Region 32, issued a com-plaint and notice of hearing on November 16. 1977,alleging that Respondent had engaged in and was en-gaging in certain unfair labor practices affecting com-merce within the meaning of Section 8(a)(1) and (3)and Section 2(6) and (7) of the National abor Rela-tions Act, as amended. Copies of the charge. com-plaint, and notice of' hearing before an administrativelaw judge were duly served on the parties to this pro-ceeding. On November 25, 1977. the complaint wasamended by the Regional Director to allege addi-tional violations of Section 8a)(1) of the Act. There-after, Respondent. by its counsel, filed an answer tothe complaint and amendment to the complaint. Inits November 29. 1977, answer. Respondent admittedcertain allegations. denied others, and affirmativelasserted that the complaint failed to state a claimupon which relief may be granted, and that the Boardlacked jurisdiction. Respondent specifically denied allallegations that it had committed unfair labor prac-tices or engaged in conduct constituting such. Subse-quently, on February 8. 1978. the Regional Directoramended the complaint to allege other violations ofSection 8(a)( I ) of the Act. Respondent. on February13, 1978. answered the amendment, again denyingthe commission of all unfair labor practices alleged.An informal settlement agreement was entered intoby Respondent on February 22, 1978, and approvedby the Regional Director. The complaint was thenwithdrawn. On August 24. 1978. the Regional Officereceived notification that Respondent had declaredbankruptcy. Based upon Respondent's failure to dis-charge its obligations under the terms of' the previ-ously approved settlement agreement, the Acting Re-' The original charge w;s amended bh lhc I nionn n Septerher 21. O()toher 18. and November II. 1977. prlir t isiluance t .1 complin t .and ntltcof healrlng.gional l)irector subsequentl\ withdrew his approvalof that agreement. Thus. on December 21. 1978.2 theActing Regional Director issued an order withdra\v-ing approval of' the settlement agreement. complaint.and notice of' hearing, a cop\ of which was served onRespondent and on all known counsel for Respon-dent. ('ounsel for the 'Irustee in Bank ruptc. ho hadbeen served with the order withdraliing aploval ofthe settlement ageemnent. complaint, and notice ofhearing, was notified bh letter dated JanuarI 30).1979. that failure to file an answer within 10 da\s ofthat date would result in counsel for the General('ounsel's filing a Motion for Summarn .ludgment.tThereafter, on March 12. 1979. the G(eneral ('oun-sel, hy counsel, tiled directly with the Board a Motionfor SummarN Judgment, with exhibits attiched, re-questing issuance of a Board order based pon tlheallegations of the complaint. A\ siupplemenltall Inlello-ranndum to his Motion for Sumilar\ Jr udtgmllnt iwasfiled bh the G(eneral Counsel on March 23 179. ()OApril 6 1979. the Board issued its order transfrring nthe proceeding to the Board and Notice To ShoaCause why the General (ounsel's Motion tfor Sum-mary Judgment should not he granted. No responseto the Notice To Show (Cause has been recei ed hbthe Board.Pursuant to the provisions of Section 3(h) of theNational Labor Relations A.ct as amen ded, the Na-tional I ahbor Relations Board has delecgated its au-thorit' in this proceeding to a three-memcber panlel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summarv JudgmentIn the Motion for Summary Judgment herein.counsel !r the Genera! (Counsel aers that neitherRespondent nor the trustee in hankruptcy4has filedan answer to the order withdrawing approval of thesettlement agreement. complaint, and notice of hear-ing. and that tinder Section 102.20 of the NationalLabor Relations Board Rules and Regulations. Series8. as amended, the Board should find the allegationsof the complaint to be true and should issue an Orderbased on such findings. Hloweer, as the Motion forSummary Judgment correctly sets forth. Respondent! Although in her Motion for Sulila.lr' Judgllllent ilnsel linr the (;cneral(ounsel stales tha3 the order ius issied Nnxcnlhcr 21. 197 Ihis idate aIp-pearh ito he an inlladerient crror nisialnuch a1 the rder i d.ilted I)eccnimber 2 11978.O()n January 10. 1979. he Regional tirecor altl. fileCt! a prool i cimi11lwith the Bankruptc' ('OLrt tr the Northern i)litrict ( ilkrlla4 In the supple enital nmemnranndu n tiled ni \I.crl 21. I)"), CiOlniicl trIhe (Generia (osunel stated thlt the I instae in 1llmlkrilntp s i, hiarged i hthe proteti n 1 the interestl t1 crcdltirs. .nr l [hill 10iI l l t ' he rcslltIor tiling an inlecr ill this tinler hitll ti1rletl icrn lhit Rcsponi dtil atld1knsll ouiin cl tr RcsI p ndcn l crt srcdl , il thic rde r itrld lit 11 o ll i hilntiled ani alisU.r243 NLRB 13 No. 10)3567 DI(CISIONS ()F NATIO()NAl. I.ABOR RELATIONS BOARDdid in fact file a timely answer to the original com-plaint and amendment to the complaint on Novem-her 29, 1977, and it also filed a timely answer to theamendment to the complaint issued by the RegionalDirector on February 8, 1978. In both answers, Re-spondent denied the commission of any unfair laborpractices. Inasmuch as the substantive allegations ofthe complaint and notice of hearing issued on No-vember 16, 1977, and amendments thereto issued onNovember 25. 1977, and February 8. 1978, are thesame as those contained in the order withdrawing ap-proval of the settlement agreement, complaint, andnotice of hearing issued on December 21. 1978. Re-spondent has in fact answered those allegations. In sodoing, Respondent has denied the commission of anyunfair labor practices, and thus has raised litigableissues. In our view, granting a Motion for SummaryJudgment based on the application of Section 102.20of the Board's Rules is not appropriate in such cir-cumstances5We shall therefore deny the motion.ORDERIt is hereby ordered that the General Counsel'sMotion tfor Summary Judgment in the above-cap-tioned proceeding be, and it hereby is, denied.II Is i:URIIIiR (RD)IRIED that the above-entitledproceeding be, and it hereby is, remanded to the Re-gional I)irector fr Region 32 fior further appropriateaction.' Arlanric Buvines and ( onmunmt Deelopn'nt (C ,rporalflon. d/ ba 1WUSSRulrd, 236 NLRB 1529 (1978).